DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 11 February 2020 and 10 December 2019 have been entered. 
1c.	The replacement drawings filed on 11 February 2020 are acceptable. 
Claim Status:
1d.	Claims 2-11, 13-16, 18-21 and 31 are pending. 
Election/Restriction:
1e. 	Applicant's election of Group I (claims 2-11, 13-16, 18-21), in the reply filed on 10 February 2022 is acknowledged.  
Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and thus, the election has been treated as an election without traverse (MPEP § 818.01(a)).
At the bottom of page 2 of the Response of 10 February 2022, Applicant submits that upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.146.1e.
It is acknowledged that upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. However, in the instant case, the restriction requirement was between two distinct groups and there was 
1c.	Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 February 2022.
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

2.	The information disclosure statement filed on 10 February 2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting Rejections:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3a.	Claims 2-11, 13-16, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,543,169, (same inventive entity as the instant application).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a method of treating a disease, (pancreatitis, instant claim 20), said method comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered at 2 µg/kg to 200 µg/kg, once a week, once a month, wherein said dimer further 
.

3b.	Claims 2-11, 13-16, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,629,898 (same inventive entity as the instant application).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass a method of treating a disease, (fatty liver or viral hepatitis, instant claim 20), comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomers comprise specific amino acid sequences. The ‘898 patent claims encompass a method of treating liver damage, comprising administering the same IL-22 dimer as recited in the instant claims. The ‘898 patent further teaches that administration includes intravenous administration and the doses recited in instant 
Thus, the instant claims encompass “treating any disease”, which is genus, while the patented claims encompass “reducing liver damage or liver inflammation caused by viral hepatitis” which is species to said genus.  Accordingly, the ‘898 claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02).  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).

3c.	Claims 2-11, 13-16, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 9,352,024 (same inventive entity as the instant application).

Thus, the instant claims encompass “treating any disease”, which is genus, while the patented claims encompass “treatment of Parkinson's disease” which is species to said genus.  Accordingly, the ‘024 claims anticipate the instant claims, since species will anticipate a claim to a genus, (see MPEP 2131.02 [R-6]).  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being 

3d.	Claims 2-11, 13-16, 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 4-8 of U.S. Patent: 8,945,528.
Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims encompass a method of treating a disease, (pancreatitis, instant claim 20), said method comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered at 2 µg/kg to 200 µg/kg, once a week, once a month, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomers comprise specific amino acid sequences. 
Meanwhile, claims 4-8 of ‘528 encompass an interleukin 22 (IL-22) dimer comprising two IL-22 monomers of a polypeptide comprising IL-22 and an Fc fragment of human IgG2, wherein the Fc fragment comprises amino acid residues 163-385 of SEQ ID NO:2.  It is noted that SEQ ID NO:2 of ‘528 is identical to instant SEQ ID NO:4 recited in claim 19. Thus, the instant claims are drawn to a method of using the IL-22 dimer recited in claims 4-8 of ‘528.  Claim 8 of the ‘528 patent recites a pharmaceutical composition comprising the IL-22 dimer, further comprising a pharmaceutically acceptable carrier.  The specification of the ‘528 patent teaches that the pharmaceutical composition may treat viral hepatitis and comprises 0.001-1,000 mg of the IL-22 dimer 
 Additionally, regarding the fact that the instant claims are methods, while the patented claims are products, Applicant is reminded that “[o]bviousness-type double 
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The instant application is a divisional of application 15/034,859 (now U.S. Patent 10,543,169).  In other words, the instant application is not a divisional application of application 13/819,717 (resulting in the ‘528 patent), and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.


Claim Rejections - 35 USC § 112:[a], scope rejection:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


4.	Claims 2-11, 13-16, 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method of treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, stroke, said method comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomeric comprise specific amino acid sequences, does not reasonably provide enablement for a method of treating “all possible diseases”, comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said further comprises Fc domain, wherein said Fc domain and the IL-22 monomeric comprise specific amino acid sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claims encompass a method of treating any disease comprising administering an IL-22 dimer. However, the instant specification teaches that IL-22 dimer significantly improved the pathology score in animals of pancreatitis in an animal model for pancreatitis, (see example 6 and especially paragraph 00174). 
The prior art of record teaches that administration of IL-22 dimer suppresses the multi-fold increase of ALT/AST caused by hepatitis virus, (see examples 3-4, columns 15-16 of U.S. Patent 9,629,898). Also taught is that IL-22 protects neurons and reduces 
The instant claim 2 encompasses administering the recited IL-22 dimer to any individual having any disease, while claim 20 encompasses treating disparate diseases by administering the recited IL-22 dimer. Thus, the instant claims encompass treating any disease or treating disparate diseases that have different etiologies and clinical manifestations.  However, one skilled in the art would not expect that the administration of the same agent would result in the treatment of all metabolic diseases, fatty liver, viral hepatitis, multiple organ dysfunction syndrome, (MODS), and neurological disorders. 
It is known in the art that the biological activity of IL-22 is variable, resulting in protective or pathogenic effects in different disease states. Xin et al reference teaches that there is convincing evidence that IL-22 is involved in many different neurological diseases and other autoimmune diseases, and that IL-22 may be either deleterious or protective in the various diseases, (see Xin et al International Immunopharmacology, 2015, Vol. 28, pages 1076-1083, especially see abstract, page 1081, column 1). For example, the Xin et al reference teaches that IL-22 plays a pathogenic role in Guillain-Barré Syndrome (GBS, a rare neurological disorder) and in rheumatoid arthritis, (see page 1078, column 1 and page 1079, column 2, page 1081, column 1). The reference further teaches that IL-22 plays a protective role in liver pathology by preventing hepatocyte damage, (see page 1080, column 2). Likewise, NAZANIN et al, (Innovations in Clinical Neuroscience; 2016, Vol. 13, (7–8), pages 30-36) teach that IL-22 may play an important role in the pathogenesis of neurological diseases such as MS and EAE, (page 34). The reference also teaches that IL-22 also plays a protective role in the 
Thus, one would not reasonably expect that these disparate diseases recited in the instant claims would all be treatable by the administration of an IL-22 dimer, since IL-22 has vastly different and pleiotropic effects on different diseases.
 The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the recited IL-22 dimers would be effective in the treatment of all of the diseases encompassed by the claims because the specification and prior art only establishes a link between said IL-22 dimer and treating pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke. Due to the large quantity of experimentation necessary to determine whether the IL-22 dimer of the instant invention would treat the disparate and breadth of diseases encompassed by claims; the lack of direction/guidance presented in the specification regarding same; the lack of working examples; the teachings of the prior art; and the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for treating acute pancreatitis, liver damage, liver inflammation, Parkinson's disease, and stroke comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein 


Claim Rejections - 35 USC § 102(a)(1):
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5a.	Claims 2-11, 13-16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al., WO 2012/028089 (issued on 08 March 2012; cited on the IDS of 02/10/2022), which it’s national entry (US2013/0171100, published on 04 July 2013, cited on the IDS of 02/10/2022) is served as the English translation). 
The instant claims 2-11, 13-16, 18-21 encompass a method of treating a disease, comprising intravenously administering an IL-22 dimer to an individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said dimer 
Yan et al disclose an IL-22 dimer that comprises two IL-22 monomers and further comprises an Fc domain, wherein said IL-22 dimer also comprises a linker, and a method of treating a human having viral infection by administering said IL-22 dimer, (see abstract, paragraph 0014, 0075 and figure 6).  The reference further teaches intravenous administration and the doses recited in instant claims, (see paragraph 0121, 0133 and 0142). With respect to claims 16, 18, 19, the recited sequences are also disclosed by Yan et al, (for example see SEQ ID NOs: 2-5 of Yan which correspond to instant SEQ ID Nos: 2-4 and 6-8, also see below “SEQUENCE COMPARISONS “A-D”). Moreover, the linker recited in claims 10-11 is also disclosed by the Yan et al reference, (see paragraphs 0061 and 0106). With respect to claims 15 and 16, the reference discloses the recited Fc region, (see SEQ ID NO:3 of Yan et al which corresponds to instant SEQ ID NO:2).   With respect to the recitation of 2 µg/kg to 200 µg/kg, the Yan et al reference teaches for a 60 kg human, the dosage to be administered is 0.01-300 mg, (see paragraph 0133, on page 7). Thus, the recited dosage of 2 µg/kg to 200 µg/kg fall within the range of the dosage taught by Yan et al reference. 
Therefore, the Yan et al reference anticipates instant claims 2-11, 13-16, 18-21 absent any evidence to the contrary. 



The instant claims 2-11, 13-15, 20-21 encompass a method of treating a disease, comprising intravenously administering an IL-22 dimer to an Individual, wherein said IL-22 dimer is administered once a week at 2 µg/kg to 200 µg/kg, wherein said dimer further comprises an Fc domain, wherein said Fc domain and the IL-22 monomeric comprise specific amino acid sequences. 
Scheer discloses IL-22 Fc fusion proteins: hIL-22 IgGl and hIL-22 IgG4, wherein the Fc is fused at the C-terminus of the IL-22 via a linker of about 10 amino acids (see figure 3); the amino acid sequence of the human IL-22 (SEQ ID NO:4 of Scheer) is 100% identical to the instant SEQ ID NO:3. The Scheer et al reference also teaches that the IL-22 Fc fusion protein can be a dimeric IL-22 Fc fusion protein (page 4, [0027], and page 13, [0143]); and that the hinge region of the Fc comprises the amino acid sequence CPPCP (SEQ ID NO:31), which is a sequence found in the native IgG1 hinge region, to facilitate dimerization, (page 12, [0128]). Furthermore, Scheer teaches the use of IL-22 Fc fusion proteins for treating disease including, among others, acute pancreatitis, liver fibrosis, (page 10, [0113]). Finally, Scheer teaches that the pharmaceutical composition of the IL-22 Fc protein is administered intravenously, subcutaneously, intraperitoneally or topically (page 5, [0032]); and that depending on the type and severity of the disease, about 1 ug/kg to .05 mg/kg of the polypeptide can be an initial candidate dosage for administration to the subject, 
Therefore, the reference anticipates claims 2-11, 13-15, 20-21, absent any evidence to the contrary. 
Conclusion:
8.	No claim is allowed.

SEQUENCE COMPARISON “A”, comparing instant SEQ ID NO:4 to SEQ ID NO:2 of YAN et al 

RESULT 1
AZU02879
ID   AZU02879 standard; protein; 385 AA.
XX
AC   AZU02879;
XX
DT   26-APR-2012  (first entry)
XX
DE   Human interleukin-22-IgG2 Fc fusion protein, SEQ ID 2.
XX

  Query Match             100.0%;  Score 2047;  DB 19;  Length 385;
  Best Local Similarity   100.0%;  
  Matches  385;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APISSHCRLDKSNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APISSHCRLDKSNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMK 60

Qy         61 QVLNFTLEEVLFPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QVLNFTLEEVLFPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVK 120

Qy        121 KLGESGEIKAIGELDLLFMSLRNACIGSGGGSGGGGSGGGGSVECPPCPAPPVAGPSVFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTFRV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTFRV 240

Qy        241 VSVLTVVHQDWLNGKEYKCKVSNKGLPASIEKTISKTKGQPREPQVYTLPPSREEMTKNQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSVLTVVHQDWLNGKEYKCKVSNKGLPASIEKTISKTKGQPREPQVYTLPPSREEMTKNQ 300

Qy        301 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYSKLTVDKSRWQQGNV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYSKLTVDKSRWQQGNV 360

Qy        361 FSCSVMHEALHNHYTQKSLSLSPGK 385
              |||||||||||||||||||||||||
Db        361 FSCSVMHEALHNHYTQKSLSLSPGK 385


SEQUENCE COMPARISON “B”, comparing instant SEQ ID NO:6 to SEQ ID NO:3 of YAN et al 

RESULT 1
AZU02880
ID   AZU02880 standard; protein; 375 AA.
XX
AC   AZU02880;
XX
DT   26-APR-2012  (first entry)
XX
DE   Human interleukin-22-IgG2 Fc fusion protein, SEQ ID 3.

SQ   Sequence 375 AA;

  Query Match             100.0%;  Score 1990;  DB 19;  Length 375;
  Best Local Similarity   100.0%;  
  Matches  375;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APISSHCRLDKSNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APISSHCRLDKSNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMK 60

Qy         61 QVLNFTLEEVLFPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 KLGESGEIKAIGELDLLFMSLRNACIASTKGPVECPPCPAPPVAGPSVFLFPPKPKDTLM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KLGESGEIKAIGELDLLFMSLRNACIASTKGPVECPPCPAPPVAGPSVFLFPPKPKDTLM 180

Qy        181 ISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTFRVVSVLTVVHQD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTFRVVSVLTVVHQD 240

Qy        241 WLNGKEYKCKVSNKGLPASIEKTISKTKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WLNGKEYKCKVSNKGLPASIEKTISKTKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGF 300

Qy        301 YPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEAL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEAL 360

Qy        361 HNHYTQKSLSLSPGK 375
              |||||||||||||||
Db        361 HNHYTQKSLSLSPGK 375


SEQUENCE COMPARISON “C”, comparing instant SEQ ID NO:7 to SEQ ID NO:4 of YAN et al 

RESULT 1
AZU02881
ID   AZU02881 standard; protein; 385 AA.
XX
AC   AZU02881;
XX
DT   26-APR-2012  (first entry)
XX
DE   Human IgG2 Fc-interleukin-22 fusion protein, SEQ ID 4.
XX
.
XX
SQ   Sequence 385 AA;

  Query Match             100.0%;  Score 2047;  DB 19;  Length 385;
  Best Local Similarity   100.0%;  
  Matches  385;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VECPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VECPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEV 60

Qy         61 HNAKTKPREEQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPASIEKTISKTKGQPR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HNAKTKPREEQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPASIEKTISKTKGQPR 120

Qy        121 EPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSF 180

Qy        181 FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGSGGGSGGGGSGGGGSA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGSGGGSGGGGSGGGGSA 240

Qy        241 PISSHCRLDKSNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMKQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PISSHCRLDKSNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMKQ 300

Qy        301 VLNFTLEEVLFPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVKK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VLNFTLEEVLFPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVKK 360

Qy        361 LGESGEIKAIGELDLLFMSLRNACI 385
              |||||||||||||||||||||||||
Db        361 LGESGEIKAIGELDLLFMSLRNACI 385

SEQUENCE COMPARISON “D”, comparing instant SEQ ID NO:7 to SEQ ID NO:5 of YAN et al 


RESULT 1
AZU02882
ID   AZU02882 standard; protein; 375 AA.
XX
AC   AZU02882;
XX
DT   26-APR-2012  (first entry)
XX
DE   Human IgG2 Fc-interleukin-22 fusion protein, SEQ ID 5.

SQ   Sequence 375 AA;

  Query Match             100.0%;  Score 1990;  DB 19;  Length 375;
  Best Local Similarity   100.0%;  
  Matches  375;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VECPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VECPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEV 60

Qy         61 HNAKTKPREEQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPASIEKTISKTKGQPR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HNAKTKPREEQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPASIEKTISKTKGQPR 120

Qy        121 EPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSF 180

Qy        181 FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKASTKGPAPISSHCRLDK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKASTKGPAPISSHCRLDK 240

Qy        241 SNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMKQVLNFTLEEVL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SNFQQPYITNRTFMLAKEASLADNNTDVRLIGEKLFHGVSMSERCYLMKQVLNFTLEEVL 300

Qy        301 FPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVKKLGESGEIKAI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FPQSDRFQPYMQEVVPFLARLSNRLSTCHIEGDDLHIQRNVQKLKDTVKKLGESGEIKAI 360

Qy        361 GELDLLFMSLRNACI 375
              |||||||||||||||
Db        361 GELDLLFMSLRNACI 375

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        04 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647